DETAILED ACTION
Claim(s) 1-28 are presented for examination. 
Claims 1, 15, 16 and 28 are amended.
Claims 6 and 21 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Examiner initiated interview was conducted on June 9th, 2022 to provide clarification of proposed claim amendments (see interview summary paper # 20220609). 

Applicant’s amendments filed May 26th, 2022 do not place the claims in condition for allowance since previously cited prior art still disclose at least the amended part of the claims as indicated below. The newly added limitations introduce new issue(s) which require additional consideration and/or search.

Response to Arguments
Applicant’s arguments (see remarks pages 9-16 of 16) filed May 26th, 2022 with respect to rejection of claim(s) 1-5, 7-20 and 22-28 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claims 1 and 15, the applicant argued that, Kim states at most that a DMRS can be defined relative to an initial state and that a value based on which a UE can determine the initial state for generating a scrambling sequence of DMRSs (e.g., the values "X' and "i") can be communicated to a UE. However, determining the initial state of the DMRS of Kim does not teach or suggest indicating which ports are used to transmit the DMRSs. At most, Kim states that the initial state of a DMRS can be determined based on the ports on which CSI-RSs are transmitted (see Kim, paragraphs [0050]-[0066]); however, the ports on which CSI-RSs are transmitted teaches nothing about indicating which ports are included in a DMRS pattern for DMRS transmission. [Remarks, page 11 of 16].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kim et al. (US 2013/0083752) fig. 6, pg. 6, ¶70; pg. 8, ¶93 discloses as follows:

[0070] ... In Equation (12), X has an information amount of 9 bits and is notified to a UE using high-level signaling. In the legacy LTE/LTE-A system, NIDcell of an initial state for a DMRS is a value determined by the UE that receives a synchronization channel for a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) without separate high-level signaling. 


    PNG
    media_image1.png
    976
    741
    media_image1.png
    Greyscale


[0093] In FIG. 6, the eNB determines how to set CSI-RS configuration related to a DAS in step 600. The eNB notifies the UE of the UE's CSI-RS configuration determined in step 600 through high-level signaling, in step 610. After the UE's CSI-RS configuration is notified, the eNB performs scheduling for determining to which UE downlink resources are to be assigned, in step 620. 

Regarding Claims 16 and 28, the applicant further argued that, Kim discusses the use of higher- layer signaled variables to determine the initial state of a DMRS pattern. These higher-layer signaled variables, however, do not indicate the ports in a DMRS pattern for DMRS symbol transmission, and thus, Applicant submits that Kim does not teach or suggest that "the indication identifies at least ports in the DMRS pattern for DMRS symbol transmission," as recited in claim 16. Further, the discussion of orthogonally multiplexed DMRS patterns in Fang also does not remedy the deficiencies of Kim. See, e.g., Fang, Abstract. [Remarks, pages 11-12 of 16].
	
	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s). Kim fig. 7, pg. 6, ¶70; pg. 8, ¶97 further discloses as follows:


    PNG
    media_image2.png
    1006
    753
    media_image2.png
    Greyscale


[0070] ... In Equation (12), X has an information amount of 9 bits and is notified to a UE using high-level signaling. In the legacy LTE/LTE-A system, NIDcell of an initial state for a DMRS is a value determined by the UE that receives a synchronization channel for a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) without separate high-level signaling. 

[0097] In step 700 of FIG. 7, the UE is notified of CSI-RS configuration related to a DAS from the eNB. By using the CSI-RS configuration notified in step 700, the UE identifies an initial state of a new scrambling sequence for a PDSCH DMRS, in which case one of Methods 1-4 disclosed in the present invention may be used. The initial state of the new scrambling sequence for the PDSCH DMRS may also be notified to the UE by using one of Methods 1-6. Regardless of the CSI-RS configuration of step 700, the eNB may directly notify the UE of which initial state is to be used, through high-level signaling.
	
In other words, Kim teaches:
"providing, to the plurality of UEs, an indication about the configured DMRS pattern using radio resource control (RRC) signaling, wherein the indication comprises multiple bits, and wherein a value of the multiple bit indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern” by disclosing –

	The eNB notifies the UE of the UE's CSI-RS configuration determined through high-level signaling including an information amount of 9 bits. In the legacy LTE/LTE-A system, NIDcell of an initial state for a DMRS is a value determined by the UE.

“receiving, from a base station, the downlink (DL) control signaling indicating a demodulation reference signal (DMRS) pattern, wherein the indication comprises multiple bits, and wherein a value of the multiple bit indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern” by disclosing –
	
	The UE is notified of CSI-RS configuration (including an information amount of 9 bits) related to a DAS from the eNB for identifying an initial state of a new scrambling sequence for a PDSCH DMRS. The information amount of 9 bits that is notified to the UE using high-level signaling identifies the legacy LTE/LTE-A system, wherein NIDcell of an initial state for a DMRS is a value determined by the UE.

	Therefore a prima facie case of obviousness is established by Kim in view of Fang under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s). In the limited time allotted for AFCP 2.0, an additional search performed by the Examiner resulted in the following relevant prior art(s). However further search and/or consideration is required. 

US Patent Publication Document: JIANG et al. (US 2018/0316469) A1; see fig. 20, pgs. 7-8, ¶92 - ¶101.

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469


/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469